DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS’ filed to date have been considered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Relevant art:
	D1: Alexander (US 2016238845)
	D2:	CHANGWON JANG ET AL: "Retina! 3D : augmented reality neareye display via pupil-tracked light field projection on retina", ACM TRANSACTIONS ON GRAPHICS,vol. 36, no. 6, 20 November 2017 (2017-11-20), pages 1-13, XP055613938, 2 Penn Plaza, Suite 701 New YorkNY1Q121-G701 USA ISSN: 0730-0301, DOI: 10.1145/3130800.3130889
	D3: Travers (US 20140300966)

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2 and further in view of D3.

	With regard to claim 1, D1 teaches a holographic display system, in at least fig. 2F, comprising: a holographic optical element (HOE) (230), including (1) a first volume hologram ([0087]; multiple multiplexed holograms... at least one volumetric holographic optical element) configured to outcouple light to form a first exit pupil (281) upon satisfaction of a first angular condition ([0083]; angle multiplexes holograms, different angles in figure 2F), and (2) a second volume hologram configured to outcouple light to form a second exit pupil (282) upon satisfaction of a second angular condition  ([0083]; 
	D1 fails to expressly disclose a holographic display using a volume holographic element the light source controller configured to change a position of the first exit pupil by controlling the light source to set the current input angle of the light from the first input angle to a second input angle, the second input angle still meeting the first angular condition of the first volume hologram; by controlling the light source to set the current input angle of the light to a third input angle, the third input angle meeting the second angular condition of the second volume hologram and not meeting the first angular condition of the first volume hologram. Wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	However in a related endeavor,  D2 teaches a holographic display using a volume holographic element (HIC; see first sentence in section 2.3 "volume holograms") the light source controller configured to change a position of the first exit pupil (fig. 4 left) by controlling the light source (fig. 4 right) to set the current input angle of the light from the first input angle to a second input angle, the second input angle still meeting the first angular condition of the first volume hologram; by controlling the light source (fig. 4 right) to set the current input angle of the light to a third input angle, the third input angle 
	D1 in view of D2 fail to expressly disclose wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	In a related endeavor, D3 teaches a controllable waveguide, wherein the wave guide is a transmissive ([0026]) waveguide configured to receive light originating from a light source and propagates the light toward the HOE ([0082]) via total internal reflection ([0033]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the controllable angles taught by D2 and the waveguide utilizing TIR as taught by D3 for the purpose of fine control over the exact pupil position as the light exits the element and is directed toward the eye of the user.

	With regard to claim 2, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 fails to expressly disclose a holographic display, where the light source controller is further configured to change a position of the second exit pupil (Fig. 4 left) by controlling the light source (fig. 4 right) to set the current input angle of the light from the third input angle to a fourth input angle, the fourth input angle still meeting the 
	In a related endeavor, D2 teaches a holographic display system, (HIC; see first sentence in section 2.3 "volume holograms")  where the light source controller is further configured to change a position of the second exit pupil (Fig. 4 left) by controlling the light source (fig. 4 right) to set the current input angle of the light from the third input angle to a fourth input angle, the fourth input angle still meeting the second angular condition of the second volume hologram (volumetric scanner would cover multiple angles and color spectrums).
D1 in view of D2 fail to expressly disclose wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	In a related endeavor, D3 teaches a controllable waveguide, wherein the wave guide is a transmissive ([0026]) waveguide configured to receive light originating from a light source and propagates the light toward the HOE ([0082]) via total internal reflection ([0033]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the controllable angles taught by D2 and the waveguide utilizing TIR as taught by D3 for the purpose of fine control over the exact pupil position as the light exits the element and is directed toward the eye of the user.



With regard to claim 4, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a holographic display system, in at least [0026]; where the first volume hologram is configured to outcouple light to form the first exit pupil at an ideal position of the first exit pupil when light from the light source is set to a current input angle that matches a recording input angle of the first volume hologram, and where the second volume hologram is configured to outcouple light to form the second exit pupil at an ideal position of the second exit pupil when light from the light source is set to a current input angle that matches a recording input angle of the second volume hologram.

With regard to claim 5, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 4, wherein D1 fails to expressly disclose a holographic display, where the first angular condition is met by the recording input angle of the first volume hologram and a range of angles that satisfy a Bragg condition of the first volume hologram via Bragg degeneracy, and where the second angular condition is met by the recording input angle of the 
	In a related endeavor, D2 teaches a holographic display system, (angular tolerance range of the HOE) in at least where the first angular condition is met by the recording input angle of the first volume hologram and a range of angles that satisfy a Bragg condition of the first volume hologram via Bragg degeneracy, and where the second angular condition is met by the recording input angle of the second volume hologram and a range of angles that satisfy a Bragg condition of the second volume hologram via Bragg degeneracy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the invention taught by D2 for the purpose of fine control over the exact pupil position.

With regard to claim 6, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 4, wherein D1 further teaches a holographic display system, in at least fig. 2, where a spacing between the ideal position of the first exit pupil and the ideal position of the second exit pupil is less than a preset distance corresponding to an average human eye pupil diameter (281 -284).

With regard to claim 7, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 4, 

With regard to claim 8, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 7, wherein D1 further teaches a holographic display system, in at least fig. 4, where the ideal position of the first exit pupil, the ideal position of the second exit pupil, and the ideal positions of the respective exit pupils of the plurality of additional volume holograms are arrayed along a same plane perpendicular to a user eyebox plane (pupils 481-484  arranged in planes).

With regard to claim 9, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 7, wherein D1 further teaches a holographic display system, in at least fig. 4, where one or more of the ideal position of the first exit pupil, the ideal position of the second exit pupil, and the ideal positions of the respective exit pupils of the plurality of additional volume holograms are arrayed on different planes each perpendicular to a user eyebox plane (pupils 481-484  arranged in planes).



With regard to claim 11, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a holographic display system, in at least claim 25, further comprising an eye tracker configured to track a current position of a human eye pupil, and where the light source controller is further configured to set the current input angle of the light to cause formation of an exit pupil proximate to the current position of the human eye pupil.
D1 in view of D2 fail to expressly disclose wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	In a related endeavor, D3 teaches a controllable waveguide, wherein the wave guide is a transmissive ([0026]) waveguide configured to receive light originating from a light source and propagates the light toward the HOE ([0082]) via total internal reflection ([0033]).


With regard to claim 13, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a holographic display system, in at least fig. 5, where the light source includes a steerable micromirror (550), and where the light source controller is configured to set a current angle of the steerable micromirror to set the current input angle of the light.
D1 in view of D2 fail to expressly disclose wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	In a related endeavor, D3 teaches a controllable waveguide, wherein the wave guide is a transmissive ([0026]) waveguide configured to receive light originating from a light source and propagates the light toward the HOE ([0082]) via total internal reflection ([0033]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the controllable angles taught by D2 and the waveguide utilizing TIR as taught by 

With regard to claim 14, D1 teaches a method for a holographic display system, in at least fig. 2F the method comprising: via a light source (220 +550), introducing light into a holographic optical element (HOE) (203) at a first input angle that satisfies a first angular condition  ([0083]; angle multiplexes holograms, different angles in figure 2F) of a first volume hologram of the HOE, the first volume hologram configured to outcouple light to form a first exit pupil (281) upon satisfaction of the first angular condition; changing a position of the first exit pupil by changing introduction of light into the HOE from the first input angle to a second input angle  ([0083]; angle multiplexed holograms, different angles in figure 2F), and redirecting light from forming the first exit pupil to forming a second exit pupil (282).	
D1 fails to expressly disclose a holographic display using a volume holographic element the light source controller configured to change a position of the first exit pupil by controlling the light source to set the current input angle of the light from the first input angle to a second input angle, the second input angle still meeting the first angular condition of the first volume hologram; by controlling the light source to set the current input angle of the light to a third input angle, the third input angle meeting the second angular condition of the second volume hologram and not meeting the first angular condition of the first volume hologram.
	However in a related endeavor,  D2 teaches a holographic display using a volume holographic element (HIC; see first sentence in section 2.3 "volume holograms") 
	D1 in view of D2 fail to expressly disclose wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	In a related endeavor, D3 teaches a controllable waveguide, wherein the wave guide is a transmissive ([0026]) waveguide configured to receive light originating from a light source and propagates the light toward the HOE ([0082]) via total internal reflection ([0033]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the controllable angles taught by D2 and the waveguide utilizing TIR as taught by D3 for the purpose of fine control over the exact pupil position as the light exits the element and is directed toward the eye of the user.

With regard to claim 15, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 
In a related endeavor, D2 teaches a holographic display system, (HIC; see first sentence in section 2.3 "volume holograms")  where the light source controller is further configured to change a position of the second exit pupil (Fig. 4 left) by controlling the light source (fig. 4 right) to set the current input angle of the light from the third input angle to a fourth input angle, the fourth input angle still meeting the second angular condition of the second volume hologram (volumetric scanner would cover multiple angles and color spectrums).
D1 in view of D2 fail to expressly disclose wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	In a related endeavor, D3 teaches a controllable waveguide, wherein the wave guide is a transmissive ([0026]) waveguide configured to receive light originating from a light source and propagates the light toward the HOE ([0082]) via total internal reflection ([0033]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the controllable angles taught by D2 and the waveguide utilizing TIR as taught by 

With regard to claim 16, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 14, wherein D1 further teaches a holographic display system, in at least [0026], where the first volume hologram is configured to outcouple light to form the first exit pupil at an ideal position of the first exit pupil when light from the light source is set to a current input angle that matches a recording input angle of the first volume hologram, and where the second volume hologram is configured to outcouple light to form the second exit pupil at an ideal position of the second exit pupil when the light source is set to a current input angle that matches a recording input angle of the second volume hologram.

With regard to claim 17, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 16, wherein D1 fails to expressly disclose a holographic display, where the first angular condition is met by the recording input angle of the first volume hologram and a range of angles that satisfy a Bragg condition of the first volume hologram via Bragg degeneracy, and where the second angular condition is met by the recording input angle of the second volume hologram and a range of angles that satisfy a Bragg condition of the second volume hologram via Bragg degeneracy.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the invention taught by D2 for the purpose of fine control over the exact pupil position.

With regard to claim 18, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 16, wherein D1 further teaches a holographic display system, in at least fig. 2, where the HOE includes a plurality of additional volume holograms each configured to outcouple light to form respective exit pupils when the light source is set to respective current input angles matching respective recording input angles of the plurality of additional volume holograms, so as to form the respective exit pupils at ideal positions of the respective exit pupils (four pupil 281-284).

With regard to claim 19, D1 in view of D2 and further in view of D3 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 

With regard to claim 20, D1 teaches a holographic display system, comprising: a holographic optical element (HOE) (230),in at least fig. 2F, including: a first volume hologram configured to outcouple light to form a first exit pupil (281) upon satisfaction of a first angular condition ([0083]; angle multiplexes holograms, different angles in figure 2F), the first angular condition including input angles of light satisfying a Bragg condition ([0080]) of the first volume hologram, where the first volume hologram causes formation of the first exit pupil at an ideal position of the first exit pupil when a current input angle of light introduced into the HOE matches a recording input angle of the first volume hologram; and a second volume hologram angularly multiplexed ([0082]) with the first volume hologram in the HOE, the second volume hologram configured to outcouple light to form a second exit pupil (282) upon satisfaction of a second angular condition ([0083]; angle multiplexes holograms, different angles in figure 2F), the second angular condition including input angles of light satisfying a Bragg condition ([0080]) of the second volume hologram, where the second volume hologram causes formation of the second exit pupil at an ideal position of the second exit pupil when the current input angle of light introduced into the HOE matches a recording input angle of the second volume hologram, and where the ideal positions of the first and second exit pupils are 
D1 fails to expressly disclose a holographic display using a volume holographic element the light source controller configured to change a position of the first exit pupil by controlling the light source to set the current input angle of the light from the first input angle to a second input angle, the second input angle still meeting the first angular condition of the first volume hologram; by controlling the light source to set the current input angle of the light to a third input angle, the third input angle meeting the second angular condition of the second volume hologram and not meeting the first angular condition of the first volume hologram.
	However in a related endeavor,  D2 teaches a holographic display using a volume holographic element (HIC; see first sentence in section 2.3 "volume holograms") the light source controller configured to change a position of the first exit pupil (fig. 4 left) by controlling the light source (fig. 4 right) to set the current input angle of the light from the first input angle to a second input angle, the second input angle still meeting the first 
	D1 in view of D2 fail to expressly disclose wherein the wave guide is a transmissive waveguide configured to receive light originating from a light source and propagates the light toward the HOE via total internal reflection.
	In a related endeavor, D3 teaches a controllable waveguide, wherein the wave guide is a transmissive ([0026]) waveguide configured to receive light originating from a light source and propagates the light toward the HOE ([0082]) via total internal reflection ([0033]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as taught by D1 with the controllable angles taught by D2 and the waveguide utilizing TIR as taught by D3 for the purpose of fine control over the exact pupil position as the light exits the element and is directed toward the eye of the user.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/G.A.G/           Examiner, Art Unit 2872             

/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872